.


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



     WILLIAM M. WINDSOR                             )
                                                    )
                          Plaintiff, pro se         )
                                                    )
                   v.                               ) Civil Case No. 10-0197 (RJL)
                                                    )
     JUDGE ORINDA D. EVANS, et al.                  )
                                                    )
                          Defendants.               )




                                       (March

           The pro se plaintiff in this case filed suit seeking equitable relief against a

    number of federal officials from all three branches of government. On February 17,

    2010, the Court denied plaintiffs motion for emergency injunctive relief and

    dismissed his complaint. Since that time, he has continued to file motions which seek

    to elaborate on or pursue the claims which this Court has already dismissed; at the

    same time, he has filed an appeal of the dismissal order. Plaintiffs conduct is not

    surprising in light of his history - he brought suit in this Court because he was

    dissatisfied with another federal judge's denial of sixty-two post-judgment motions

    which he had filed in a case before her.

           Plaintiffs repeated filings in this case, all of which are frivolous and some

    duplicative, add undue burden on the Court's attempt to administer justice in an

    orderly and expeditious manner. "[W]hen a plaintiff files complaints or motions that
are frivolous, harassing, or duplicative of prior filings," our jurisdiction has held that

"[i]njunctive remedies may be appropriate." Mikkilineni v. Penn Nat'/ Mut. Cas. Ins.

Co., 271 F. Supp. 2d 142, 148 (D.D.C. 2003) (citing Urban v. United Nations, 768

F.2d 1497, 1500 (D.C. Cir. 1985)). Accordingly, it is hereby

       ORDERED that plaintiff is enjoined from submitting any additional filings in

this matter. Additionally, it is hereby

       ORDERED that plaintiff is prohibited from filing any new complaints in this

district. Before filing any new complaints in the United States District Court for the

District of Columbia, the plaintiff must seek and obtain approval from the Chief Judge

of this Court. To seek approval, the plaintiff must file a motion captioned

"Application Pursuant to Court Order Seeking Leave to File." The motion must

include a copy of this order, the proposed complaint, and any complaints, dismissal

orders, and injunctions filed in cases with related claims or the same defendants. The

motion must also include certification by the plaintiff that the claims in the proposed

complaints are new claims never disposed of on the merits by any federal court and

not pending in any federal court. The plaintiff must also certifY that the claims are not

filed in bad faith. It is further

       ORDERED that failure to comply with this Order may result in sanctions.

       SO ORDERED.




                                                   United States District Judge



                                             2